954 A.2d 184 (2008)
288 Conn. 916
James PINDER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided July 17, 2008.
Laljeebhai R. Patel, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner James Pinder's petition for certification for appeal from the Appellate Court, 108 Conn.App. 904, 948 A.2d 394 (2008), is denied.
NORCOTT and KATZ, Js., did not participate in the consideration of or decision on this petition.